Citation Nr: 0304955	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  02-17 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for pain 
disorder (previously characterized as conversion disorder 
with back pain).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 




INTRODUCTION

The veteran served on active duty from August 1943 to October 
1945 and from October 1950 to August 1951.

This appeal originates from a June 2002 rating decision in 
which the RO denied an evaluation in excess of 50 percent for 
service-connected conversion disorder with back pain 
(presently characterized as a pain disorder).  The veteran 
submitted a notice of disagreement with the decision in July 
2002, and a statement of the case was issued in October 2002.  
The veteran perfected his appeal to the Board of Veterans' 
Appeals (Board) in October 2002.  

This case was previously before the Board in August 2001, at 
which time the Board denied a rating in excess of 50 percent 
for the veteran's psychiatric disability, then characterized 
as conversion disorder with back pain, from April 1998.  The 
veteran did not appeal this decision to the United States 
Court of Appeals for Veterans Claims, and it is final.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2002).  
Accordingly, the Board's present appeal, which stems from the 
veteran's May 2002 claim for an increase is limited to the 
evidence filed in conjunction with that claim and subsequent 
to the Board's March 2000 decision.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's service-connected pain disorder is 
manifested primarily by intermittent depression and an 
anxious and ruminative mood associated with aches and pains, 
as well as, possibly, memory loss, occasional confusion, and 
problems with concentration and attention span; these 
symptoms reflect no more than occupational and social 
impairment with reduced reliability and flexibility.  

3.  As the veteran's pain disorder is not productive of an 
inability to establish or maintain effective relationships, 
nor is it productive of suicidal ideation, obsessive rituals 
that interfere with routine activities, intermittently 
illogical speech, impaired impulse control, spatial 
disorientation, near continuous panic attacks, or depression 
of such an extent as to impair the ability to function 
independently, at least occupational and social impairment 
with deficiencies in most areas is not shown.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for pain disorder (previously characterized as 
conversion disorder with back pain) have not been met. 38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9422, 9424 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for an increased rating for service-
connected pain disorder has been accomplished. 

As evidenced by the October 2002 statement of the case, the 
veteran and his representative have been furnished the 
pertinent laws and regulations governing the claim and the 
reasons for the denial.  Hence, the Board finds that they 
have been given notice of the information and evidence needed 
to substantiate the claim and have been afforded the 
opportunity to submit such information and evidence.  The 
Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
a May 2002 letter, the RO not only informed the veteran and 
his representative of the notice and duty to assist 
provisions of the VCAA, but what medical and other evidence 
the RO had obtained and what information or evidence the 
veteran needed to provide in support of the claim.  The RO 
also indicated that it would obtain private records for which 
the veteran provide information and authorization, although 
the appellant could also submit any such evidence directly to 
expedite the claim.   Hence, the duty to notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  The veteran has been 
afforded a VA examination during the appeal period.  In 
addition, outpatient clinical records from the VA Medical and 
Regional Office Center in Butler, Pennsylvania, have been 
associated with the claims file.  Significantly, neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  In 
fact, according to a Report of Contact dated in May 2002, the 
veteran notified the RO by telephone that he had no further 
evidence to submit.

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

II.  Background

During a VA outpatient clinic visit in July 2001, the veteran 
reported periods of depression that appeared to be triggered 
by an increase in his chronic pain or family problems, which 
he discussed at length.  His wife had a number of chronic 
medical and psychiatric problems that were stressful to him.  
He had several friends whom he saw on a regular basis and who 
drove him to the VA that day.  He also had a supportive 
family and attended a local church.  He denied suicidal 
ideations and was taking haldol and valproic acid as 
prescribed.  He was encouraged to stay active with his 
support group, which served as a buffer for his depression 
and anxiety.

The veteran was seen at a VA outpatient clinic in October 
2001 for medication management and supportive therapy.  He 
was doing pretty well except for the pain in his back and 
legs.  Findings revealed his mood to be rather anxious and he 
was preoccupied with his back and leg pain.  He denied wide 
mood swings and there was no evidence of hypomanic or 
depressive symptoms currently.  He reported that Darvon 
helped decrease the pain.  He said he was not able to sleep 
in bed due to the back pain and slept in a lounge chair.  His 
appetite remained good and his energy low, which was probably 
secondary to his health problems.  He said that he was 
looking forward to a visit from his daughter and saw his son 
about once a month.  He also has a stepson living in another 
state.  He denied suicidal ideation and reported going to go 
to a local church.  He had a best buddy whom he saw daily and 
who accompanied him to the appointment that day.  He was 
diagnosed as having bipolar.

During an April 2002 VA outpatient clinic visit, the veteran 
reported that his spirits had been pretty good, and that it 
was the back pain that was really bothering him.  Findings 
showed that his mood was rather anxious and ruminative and he 
remained preoccupaied with his back pain which he said 
prevented him from being as active as he would have liked.  
He said that he had to sleep in a lazy boy chair at night due 
to the pain, but averaged 8 hours of sleep a night.  His 
appetite was good and his overall energy was okay.  The 
veteran reported that he and his friends planned on erecting 
a Korean War Memorial which preoccupied a great deal of his 
time as he was raising funds by telephone.  He went to a 
local church several times a month when he and his disabled 
wife were up to it.  He recently visited with his daughter 
for the first time in several years, and kept in touch with 
his children on a regular basis.  He was taking Valproic 
acid, haldol and nortiptyline.  He denied any suicidal 
ideations or intentions.  There have been no wide mood swings 
or psychotic symptoms since his last visit.  He was assessed 
as having bipolar disorder.  

In May 2002, the veteran filed a claim for an increased 
evaluation for his service-connected pain disorder, which he 
said, had worsened over the years.  

During a VA examination in June 2002, the examiner noted that 
the veteran seemed preoccupied with the fact that his 
physical conditions were "real" and that they not be 
regarded as psychiatric in nature.  On the other hand, he did 
not question his service-connected psychiatric condition.  He 
reported working 38 years after service at the same company 
and retired in 1983.  He said he left employment because of 
leg problems.  On examination the veteran was alert and 
seemed oriented in all three spheres.  Memory and intellect 
showed more impairment than was noted on the last examination 
in that the veteran was confused at times, concrete, 
tangential, of preservative and fixated.  He had difficulty 
with short-term memory as well as with aphasia and some 
problems with concentration and attention span.  He appeared 
quite depressed over his current situation in that he could 
not get anyone to regard his symptoms as real and could not 
get anyone to agree that all that was wrong with him was 
related to what happened in service.  Affect was blunted and 
somewhat flattened, but this seemed a matter of his limited 
intellectual capacity and his preservative and fixated focus 
on getting money for his condition.  The examiner said that 
the veteran was of the opinion that he was due service 
connection for what he went through in the service and did 
not comprehend the concept of compensation for current 
disability.  

The examiner indicated that the overall clinical impressions 
continued to be those of a pain disorder associated with 
psychological factors, as well as of a bipolar disorder, by 
history only, which was apparently in good remission at the 
present time.  Diagnoses were pain disorder associated with 
psychological factors, chronic, moderately severe; bipolar 
disorder, by history only, currently in apparently good 
remission; and dementia, chronic, mild, age-related and/or 
probably Alzheimer's type.  The examiner indicated that the 
veteran's major stressors were his multiple medical problems, 
only some of which were organic in nature, and assigned a 
Global Assessment of Functioning (GAF) Scale score of 50.

The examiner noted that the veteran's GAF score of 50 was in 
reference to the above mentioned pain disorder which had 
specific reference to various aches and pains which were 
functionally based.  In addition, the veteran had some 
apparent physical medical problems that could account for 
some organically based pain such as diabetes and peripheral 
neuropathy, but these conditions were certainly not apparent 
back in 1950 when he was diagnosed initially with a 
conversion disorder.  He said that the veteran's diagnosis of 
conversion disorder was incorrect and should be changed to a 
pain disorder.  He said he was not showing any further 
impairment in his service-connected condition since his last 
examination, though his physical condition had deteriorated 
and he was starting to show some symptoms of dementia.  He 
questioned whether the veteran was capable of handling his 
own funds because of difficulties with impaired memory, 
confusion and other cognitive changes.

In a June 2002 rating decision, the RO denied an evaluation 
in excess of 50 percent for the veteran's service-connected 
pain disorder (previously characterized as conversion 
disorder to include back pain).

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where, as here, the claim is for an increased rating for an 
already service-connected disability, the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that two different diagnostic codes have been 
utilized in evaluating the veteran's disability--Diagnostic 
Code 9422 (for pain disorder (then characterized as 
conversion disorder), as cited to in the August 2001 Board 
decision) and Diagnostic Code 9424 (for conversion disorder, 
as cited to in the June 2002 rating decision).  Regardless of 
whether Diagnostic Code 9422 or 9424 is utilized, the 
psychiatric disability (now characterized as pain disorder) 
is evaluated under the provisions of 38 C.F.R. § 4.130, 
pursuant to a general rating formula for evaluating 
psychiatric disability.  For the sake of convenience, the 
Board will refer to this rating formula as the criteria of 
Diagnostic Code 9422, consistent with the current diagnosis 
of pain disorder.  

Under the general rating formula, a 50 percent rating is to 
be assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work or 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

For a 100 percent rating, there must be total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupations, or own name.  

The pertinent medical evidence in this case includes VA 
outpatient clinic records dated in July 2001, October 2002 
and April 2002, as well as a VA psychiatric examination 
report dated in June 2002.  Although the outpatient clinic 
records reflect a diagnosis of bipolar disorder, they all 
relate the veteran's psychiatric symptoms to his orthopedic 
pain.  The June 2002 VA examiner stated that the veteran's 
bipolar disorder was by history only and apparently in good 
remission, and also diagnosed mild age-related or 
Alzheimer's-type dementia.  The June 2002 examiner appeared 
to assign a GAF of 50 primarily for the veteran's service-
connected disorder.  However, to the extent that that there 
may be some overlap in symptomatology associated with 
service-connected and nonservice-connected psychiatric 
impairment, the Board will give the veteran the benefit of 
the doubt, and attribute his demonstrated psychiatric 
symptoms to his service-connected pain disorder, unless 
explicitly stated otherwise.  See 38 C.F.R. § 3.102; 
Mittleider v. West, 11 Vet. App. 181 (1998).

However, even in doing so, the Board finds that the veteran's 
symptomatology does not meet the requirements for at least 
the next higher, 70 percent, rating under the Diagnostic Code 
9422.  Based upon a careful review of the medical evidence 
indicated above, the Board finds that the veteran's service-
connected pain disorder is manifested primarily by 
intermittent depression and an anxious and ruminative mood 
associated with aches and pains, as well as, possibly, memory 
loss, occasional confusion, and problems with concentration 
and attention span.  However, considering these symptoms in 
light of the applicable rating criteria, the Board must 
conclude that symptoms reflect occupational and social 
impairment with no more than reduced reliability and 
flexibility, as is contemplated in the criteria for the 50 
percent evaluation. 

On the VA examination in June 2002, the veteran was alert and 
seemed oriented to time, place and person.  Neither this 
examination report nor any of the outpatient clinic records 
on file show any evidence of looseness of association, flight 
of ideation or pressured speech.  There was also no evidence 
of obsessive thoughts or compulsive actions, and the veteran 
denied suicidal ideation or intentions.  

Although the veteran the June 2002 examiner noted that the 
veteran had an affect that was blunted and somewhat 
flattened, the examiner attributed this to the veteran's 
limited intellectual capacity, and not his service-connected 
pain disorder.  In any event, flattened effect is one of the 
criterion for a 50 percent rating, not the next higher, 70 
percent, rating.  The June 2002 examiner also noted that the 
veteran had additional memory and intellectual impairment 
since his last examination, by way of confusion and decreased 
concentration and attention.  Assuming that these symptoms 
are a result of the veteran's service-connected pain disorder 
rather than his diagnosed age-related chronic dementia, the 
Board finds that such symptoms most nearly approximate the 
impairment of short- and long-term memory criteria required 
for a 50 percent rating.  

The evidence is also clear in showing that the veteran's mood 
was anxious (see outpatient clinic records).  This symptom, 
like those noted above, is most consistent with the criterion 
for a 50 percent rating for disturbances of mood.  As for 
depression, the evidence does show that the veteran has 
depression off and on related to his pain, but it hasn't been 
shown to be to the degree that he is unable to function 
independently, which is required for a 70 percent evaluation.  
In this regard, an April 2002 outpatient record notes that 
the veteran and his close friends were planning on erecting a 
Korean War Memorial in his area and that this preoccupied a 
great deal of the veteran's time as he was raising funds by 
telephone.  This constitutes evidence of independence on the 
veteran's part.

As to the extent of the veteran's social impairment, he 
reported in July 2001 that he had several friends whom he saw 
on a regular basis and that one had driven him to the VA 
clinic that day.  During the June 2002 examination, the 
veteran reported that he saw his best buddy on a daily basis 
and that this buddy was with him at that examination.  The 
record further notes that the veteran and his wife married in 
1978 and kept in regular contact with their children.  It 
also shows that the veteran and his wife (who is disabled) 
attend a local church several times a month whenever they 
felt up to it.  These findings simply do not show that the 
veteran is unable to establish and maintain effective 
relationships, which is another criterion for the 70 percent 
rating.   

The Board also emphasizes that, given the psychiatric 
symptoms shown, the assigned GAF, alone, provides no basis 
for assignment of a higher evaluation in this case.  
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, they must be considered in 
light of the actual symptoms of the veteran's disorder (which 
provide the primary basis for the rating assigned).  See 
38 C.F.R. § 4.126(a). 

The Board notes that the June 2002 VA examiner assigned a GAF 
of 50.  However, such score does not appear to be entirely 
consistent with the veteran's demonstrated symptoms.  
Pursuant to the DSM-IV, GAFs assigned between 41 and 50 are 
indicative of serious symptoms (such as suicidal ideation, 
severe obssessional rituals, or frequent shoplifting) or 
serious impairment in social, occupational, or school 
functioning.  While, as indicated above, the outpatient 
treatment records reflective that the veteran was ruminative 
about his back pain (which, admittedly, may be suggestive of 
an obsession), such notation would not appear to be 
tantamount to a severe obsessional ritual as referenced in 
the DSM-IV explanation, and there clearly is no medical 
evidence of either suicidal ideation or frequent shoplifting.  
Perhaps the fact that the veteran did not clearly demonstrate 
the type of symptomatology contemplated above was the basis 
for his assessment of the veteran's panic disorder as 
"moderately severe" as opposed to simply "severe," as well 
as his assignment of a GAF at the furthest end of the range 
described above.  Per the DSM-IV, the next highest GAF range, 
between 51-60, is assigned for moderate symptoms (e.g., flat 
affect and circumstantial speech, or occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning.  

In view of the above-noted symptoms, the Board finds that the 
veteran's pain disorder does not more nearly approximate the 
criteria for the next higher, 70 percent, evaluation.  Put 
another way, the veteran's overall disability picture, as 
outlined above, most nearly approximates the criteria for a 
50 percent evaluation as opposed to a 70 percent evaluation.  
See 38 C.F.R. § 4.130, Diagnostic Code 9422.  As the criteria 
for the next higher, 70 percent, rating are not met, it 
logically follows that the criteria for the maximum 100 
percent evaluation likewise are not met. 

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, there is no showing that the 
veteran's pain disorder reflects so exceptional or so unusual 
a disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321.  There is no showing that the veteran's pain 
disorder symptomatology alone results in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation).  In fact, the record shows that the 
veteran retired from employment in 1983, by his own averment, 
due to physical disability.  There is also no showing that 
the veteran's pain disorder warrants frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those noted above, the 
Board is not required to refer the claim for a higher 
evaluation during the period in question for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the reasons expressed above, the Board finds that the 
claim for an evaluation higher than 50 percent for the 
veteran's service-connected pain disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine; however, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).




ORDER

An evaluation in excess of 50 percent for service-connected 
pain disorder (previously characterized as conversion 
disorder with back pain) is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

